Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. 	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    Claims 1-12, drawn to a method and system for receiving commands from a computing device, determining the state of the device, and responding indicating the state, classified in H04L67/34, G06F9/45533, and H04W12/37.
II.    Claims 13-20, drawn to a method of configuring a computing environment based on rules defined by service providers, classified in H04L41/18, H04W4/50, and H04W12/086.
A telephone call was made to Attorney Bennett Ingvolstadt on March 1, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.  In the call, Applicant's attorney indicated that he would talk to the client and get back to the Examiner; however, when he had not responded by March 3, Examiner made a second call. He indicated that no decision had been made by his client.  Examiner indicated that an answer would be required by March 5, but no response was received.
The inventions are independent or distinct, each from the other for the reasons stated below.
Restriction for examination purposes as indicated is proper because both inventions listed in this action are independent or distinct for the reasons given 
Group I:  Claims 1 -12 are drawn to a method and system for receiving commands from a computing device, determining the state of the device, and responding indicating the state, classified in H04L51/043, H04L51/10, and H04L63/0428. 
Group II:  Claims 13-20 are drawn to a method of configuring a computing environment based on rules defined by service providers, classified in H04L41/18, H04W4/50, and H04W12/086. 
Such configuration as defined in Group II, based on service provider rules, appears to be unrelated to the receiving, state determination, and responding processes recited in Group I.  In addition to the subject matter distinctions, the two groups are classified into different CPC classifications, thereby placing an extreme burden on the Examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454